Transition Agreement

This Transition Agreement made as of this 23rd day of January 2006 by and
between VistaPrint Limited ("VistaPrint"), VistaPrint USA, Incorporated
("VistaPrint USA" and, together with VistaPrint, the "Company") and Paul C.
Flanagan ("Mr. Flanagan").



WHEREAS Mr. Flanagan has served as the Company's Chief Financial Officer since
February 2004,

WHEREAS, Mr. Flanagan has indicated to the Company his desire to explore various
professional opportunities which have been or may be presented to him, and

WHEREAS the Company desires to secure his continued service for a minimum
designated period of time to allow for the timely completion of his current
assignments and to allow for an appropriate transition of duties to a new Chief
Financial Officer.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows.

1. (a) Contractual Status. Mr. Flanagan agrees to remain employed as the
Company's Chief Financial Officer from the date of this Transaction Agreement
until June 30, 2006 ("Contractual Period"). During this Contractual Period, Mr.
Flanagan will continue to perform those duties and responsibilities customary
and consistent with his position as Chief Financial Officer. Mr. Flanagan's
employment during the Contractual Period may only be terminated by the Company
for gross misconduct. During this Contractual Period, Mr. Flanagan will continue
to receive the same salary, bonuses, (including his full bonus for the fiscal
quarters ended or ending December 31, 2005, March 31, 2006 and June 30, 2006
calculated in accordance with the Company's Executive Officer FY 2006 Bonus Plan
including, without limitation, any applicable year end "True up") fringe
benefits, and stock options vesting to which he was entitled immediately prior
to the execution date of this Transition Agreement. Notwithstanding the
foregoing, in the event that the Company chooses a successor to Mr. Flanagan as
Chief Financial Officer prior to June 30, 2006, Mr. Flanagan agrees to
immediately resign his position as Chief Financial Officer and will assist the
new Chief Financial Officer with his/her transition for the remainder of the
Contractual Period; provided, however, that no such resignation by Mr. Flanagan
shall effect the term of the Contractual Period or the salary, benefits, vesting
and other matters to which he is entitled to during the Contractual Period.

(b)

At Will Status. As of July 1, 2006, Mr. Flanagan's employment will convert to
full time "at will" employment (the "At-Will Period"). During this At-Will
Period, Mr. Flanagan shall be paid the same salary, bonuses, fringe benefits,
and continued stock option vesting as specified in subparagraph 1(a) above. At
any time during this At-Will Period, either party may terminate employment with
or without cause or prior notice. The date upon which the At Will Period, and
Mr. Flanagan's employment, terminates in accordance with the preceding sentence
shall be referred to herein as the "Effective Date of Resignation".



(c) Consulting Status. Upon the Effective Date of Resignation, Mr. Flanagan will
resign all titles and postings he then holds with the Company and he shall
become a consultant for the Company commencing on that date and continuing until
January 1, 2007 (the "Consulting Period"). During this Consulting Period, Mr.
Flanagan will provide up to five (5) hours per month of consulting services via
telephone conference with the Company's Chief Executive Officer, Chief Financial
Officer or Vice President of Finance. Mr. Flanagan will not be eligible for
additional compensation for such consulting beyond those payments specified in
this Transition Agreement.

2.

Severance Benefits. (a) Upon the cessation of Mr. Flanagan's employment pursuant
to Section 1 (b) above, the parties shall execute the Release of Claims
containing the releases attached hereto as Attachment A and, conditioned on the
execution and nonrevocation by Mr. Flanagan of the release, Mr. Flanagan or, in
the event of Mr. Flanagan's death, his estate, shall be entitled to the
compensation set forth in subparagraphs 2(b)-(h) below.





(b) The Company shall pay Mr. Flanagan in a lump sum in cash in the next
regularly scheduled pay cycle following the date the Release of Claims
referenced in paragraph 2(a) above becomes binding upon him, the aggregate of
the lump sum of (A) his unpaid base salary through Effective Date of
Resignation, (B) the product of (w) the greater of any annual bonus paid or
payable (including any bonus or portion thereof which has been earned but
deferred or which he forewent) for the most recently completed fiscal year or
any annual bonus payable for the then current fiscal year and (x) a fraction,
the numerator of which is the number of days in the current fiscal year through
the Effective Date of Resignation, and the denominator of which is 365, (C) the
product of (y) the greater of any quarterly bonus paid or payable (including any
bonus or portion thereof which has been earned but deferred or which him
forewent) for the most recently completed fiscal quarter or any quarterly bonus
payable for the then current fiscal quarter and (z) a fraction, the numerator of
which is the number of days in the current fiscal quarter through the Effective
Date of Resignation, and the denominator of which is 90 and (D) the amount of
any compensation previously deferred by him (together with any accrued interest
or earnings thereon);

(c) The Company shall pay Mr. Flanagan in a lump sum in cash in the next
regularly scheduled pay cycle following the date the Release of Claims
referenced in paragraph 2(a) above becomes binding upon him, an amount equal to
the sum of (i) 50% of the greater of (a) his highest aggregate bonus (including
both annual and quarterly bonuses, if applicable) paid or payable in any fiscal
year during the five fiscal year period prior to the Effective Date of
Resignation (including the Company's 2006 fiscal year) and (b) the sum of the
maximum bonus (including both annual and quarterly bonuses, if applicable)
payable to him during the then current fiscal year; and (ii) the greater of (x)
50% of his highest annual base salary during the five fiscal year period prior
to the Effective Date of Resignation and (y) 50% of his then current annual base
salary;

(d) For a period of six months following the Effective Date of Resignation, the
Company shall continue to provide benefits to Mr. Flanagan and his family at
least equal to those which would have been provided to him if his employment had
not been terminated, in accordance with the applicable benefit plans in effect
on the Effective Date of Resignation or, if more favorable to Mr. Flanagan and
his family, in effect generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies; provided, however,
that if he becomes reemployed with another employer and is eligible to receive a
particular type of benefits (e.g., health insurance benefits) from such employer
on terms at least as favorable to him and his family as those being provided by
the Company, then the Company shall no longer be required to provide those
particular benefits to him and his family;

(e) The Executive Retention Agreement between the parties dated December 1, 2004
shall remain in full force and effect and Mr. Flanagan shall be entitled to the
benefits set forth therein in the event that a Change in Control Date (as
defined in such agreement) occurs during the Contractual, At-Will and/or
Consulting Periods, provided that in the event of a Change in Control there
shall be no duplication of benefits payable to Mr. Flanagan.

(f) For purposes of determining Mr. Flanagan's eligibility (but not the time of
commencement of benefits) for retiree benefits to which he is entitled, he shall
be considered to have remained employed by the Company for a period of six
months following the Effective Date of Resignation;

(g) On February 29, 2004, in accordance with the Nonqualified Stock Option
Agreement Granted Under the Amended and Restated 2000-2002 Share Incentive Plan,
the Company granted Mr. Flanagan an option to purchase 208,260 common shares of
VistaPrint. Similarly, on February 29, 2004, in accordance with the Incentive
Stock Option Agreement Granted Under the Amended and Restated 2000-2002 Share
Incentive Plan, the Company granted him an option to purchase 91,740 common
shares of VistaPrint. Further, on May 31, 2005, the Company granted him an
option to purchase 350,000 common shares of VistaPrint. During the Contractual,
At-Will and Consulting Periods specified in paragraph 1 herein, the stock
options granted on February 29, 2004 to purchase a total of 300,000 common
shares of VistaPrint shall continue to vest. The option to purchase 350,000
common shares of VistaPrint granted on May 31, 2005, however, shall cease
vesting on the Effective Date of Resignation. Further, upon the conclusion of
the Consulting Period, all unvested shares in the stock options granted on
February 29, 2004 will be accelerated so that the options will be fully vested
and he shall have three months from the conclusion of the Consulting Period to
exercise both the February 29, 2004 and the May 31, 2005 options.

(h) The Company will pay the actual fees for Mr. Flanagan to obtain legal and
tax advice associated with the negotiation and execution of this Agreement
directly to the providers of such services, up to an amount of $10,000.

(i) All other benefits, including life insurance and long term disability, will
end six months following the Effective Date of Resignation.

(j) Neither Mr. Flanagan nor the Company may elect to defer delivery of any of
the payments to be made in accordance with this Transition Agreement. If any of
the benefits payable under this Transition Agreement (each a "Severance
Benefit") is considered "nonqualified deferred compensation" within the meaning
of Internal Revenue Code Section 409A ("Section 409A"), and he is considered a
"specified employee" within the meaning of Section 409A, then notwithstanding
the provisions of this Transition Agreement, no such Severance Benefit shall be
paid to him during the 6-month period following his termination of employment,
provided, however that that such Severance Benefits may be paid immediately
following his death and such Severance Benefits shall be paid in a lump sum
immediately upon the expiration of such 6-month period; and, provided, further,
if not prohibited by Section 409A, such Severance Benefits shall, upon the
Effective Date of Resignation, be paid into an escrow account with a third party
acceptable to Mr. Flanagan, such escrow account to be subject to the claims of
creditors of the Company and such Severance Benefits to be paid to him
immediately upon the expiration of such 6-month period.

3. Non-Disclosure, Non-Competition and Non-Solicitation Obligations

Mr. Flanagan acknowledges and reaffirms his obligation, consistent with
applicable law, to keep confidential and not to disclose any and all non-public
information concerning the Company that he acquired during the course of his
employment with the Company, including, but not limited to, any non-public
information concerning the Company's business affairs, business prospects and
financial condition, as is stated more fully in the Invention and Non-Disclosure
Agreement he executed, which remains in full force and effect. Mr. Flanagan
further acknowledges and reaffirms his obligations under the Non-Competition and
Non-Solicitation Agreement he previously executed for the benefit of the
Company, which also remains in full force and effect; provided, however, that
the non-solicitation provision of the Non-Competition and Non-Solicitation
Agreement executed by Mr. Flanagan on February 23, 2004 shall not apply with
respect to any solicitation, hiring or employment by Mr. Flanagan or any entity
with whom Mr. Flanagan is affiliated of Dean Breda or Joan Stone.



4. Return of Company Property

Mr. Flanagan confirms that, as of the Effective Date of Resignation, he will
return to the Company all keys, files, records (and copies thereof), equipment
(including, but not limited to, computer hardware, software and printers,
wireless handheld devices, cellular phones, pagers, etc.), Company
identification, Company vehicles and any other Company-owned property in his
possession or control, and that he will leave intact all electronic Company
documents, including, but not limited to, those which he developed or helped
develop during his employment. Mr. Flanagan further confirms that he will have
cancelled all accounts for his benefit, if any, in the Company's name,
including, but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.



5. Release of

Claims In consideration of the benefits provided for in this Transition
Agreement, which Mr. Flanagan acknowledges he would not otherwise be entitled to
receive, Mr. Flanagan hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges the Company, its officers, directors,
stockholders, corporate affiliates, subsidiaries, parent companies, agents and
employees (each in their individual and corporate capacities) (hereinafter, the
"Released Parties") from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys' fees and costs), of every kind and nature which he ever had or now
has against the Released Parties, including, but not limited to, any claims
arising out of his employment with and/or separation from the Company,
including, but not limited to, all employment discrimination claims under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. Sec. 621 et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. Sec. 12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. Sec. 2601 et seq., the Worker Adjustment and Retraining
Notification Act ("WARN"), 29 U.S.C. Sec. 2101 et seq., and the Rehabilitation
Act of 1973, 29 U.S.C. Sec. 701 et seq., all as amended; all claims arising out
of the Fair Credit Reporting Act, 15 U.S.C. Sec. 1681 et seq., the Employee
Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. Sec. 1001 et seq.,
the Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, Sec. 1 et
seq., the Massachusetts Civil Rights Act, M.G.L. c. 12, Secs. 11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c. 93, Sec. 102 and M.G.L. c. 214, Sec.
1C, the Massachusetts Labor and Industries Act, M.G.L. c. 149, Sec. 1 et seq.,
the Massachusetts Privacy Act, M.G.L. c. 214, Sec. 1B, and the Massachusetts
Maternity Leave Act , M.G.L. c. 149, Sec. 105(d), all as amended; all common law
claims including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options (except for those share/stock option rights and interests set
forth in this Transition Agreement); and any claim or damage arising out of his
employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents him from filing, cooperating with, or participating in
any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that Mr. Flanagan acknowledges that he may not be able to recover any
monetary benefits in connection with any such claim, charge or proceeding).
Nothing herein shall bar actions to enforce the terms of this Agreement.
Moreover, nothing herein shall be construed so as to limit or restrict any right
of indemnification or insurance available to Mr. Flanagan in his officer and
employee position.



Mr. Flanagan acknowledges that he has been given at least twenty-one (21) days
to consider this Transition Agreement and its Attachment A, and that the Company
advised him to consult with an attorney of his own choosing prior to signing
this Transition Agreement and Attachment A. Mr. Flanagan understands that he may
revoke this Agreement for a period of seven (7) days after he signs it, and the
agreement shall not be effective or enforceable until the expiration of this
seven (7) day revocation period. Mr. Flanagan understands and agrees that by
entering into this Agreement and signing it and the Release of Claims he is
waiving any and all rights or claims he might have under The Age Discrimination
in Employment Act, as amended by The Older Workers Benefit Protection Act, and
that he has received consideration beyond that to which he was previously
entitled.

Company Release. The Company, on behalf of itself and all of the Released
Parties, hereby fully, forever, irrevocably, and unconditionally releases,
remises, and discharges Mr. Flanagan from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, contracts,
agreements, promises, damages, liabilities, and expenses of any kind or nature,
known or unknown, which the Company or any of the Released Parties ever had or
have against him arising out of his employment with or separation from the
Company. Nothing herein shall be deemed to waive or release claims by the
Company for any acts of dishonesty, moral turpitude, fraud, misappropriation,
embezzlement or any knowing or willful violation of any applicable law, rule or
regulation. Further, to the extent any Released Party brings a suit against Mr.
Flanagan in conjunction with his employment, then the Release granted by Mr.
Flanagan shall be null and of no effect against the Released Party who initiates
such suit, provided further that, Mr. Flanagan's release shall remain in full
force and effect with respect to all other Released Parties.

6. Amendment

This Transition Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This Transition Agreement is binding upon and shall inure to the benefit of the
parties and their respective agents, assigns, heirs, executors, successors and
administrators.



7. No Waiver

No delay or omission by either party in exercising any right under this
Transition Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by a party on any one occasion shall be effective only
in that instance and shall not be construed as a bar or waiver of any right on
any other occasion.



8. Validity

Should any provision of this Transition Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal and/or invalid part, term or provision shall be deemed not to be a part
of this Transition Agreement.



9. Voluntary Assent

Mr. Flanagan affirms that no other promises or agreements of any kind have been
made to or with him by any person or entity whatsoever to cause him to sign this
Transition Agreement, and that he fully understand the meaning and intent of
this agreement. Mr. Flanagan states and represents that he has had an
opportunity to fully discuss and review the terms of this Transition Agreement
with an attorney. Mr. Flanagan further states and represents that he has
carefully read this Transition Agreement, including Attachment A hereto,
understand the contents therein, freely and voluntarily assent to all of the
terms and conditions hereof, and signs his name of his own free act.



10. Guarantee VistaPrint Limited hereby unconditionally guarantees all of the
obligations of VistaPrint USA and the Company to Mr. Flanagan which may arise in
connection with the terms and conditions of this Transition Agreement.

11. Applicable Law This Transition Agreement shall be interpreted and construed
by the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. The parties hereby irrevocably submit to and acknowledge and
recognize the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Transition Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Transition Agreement or the subject matter hereof.

12.

Entire Agreement This Transition Agreement, together with Attachment A and the
Executive Retention Agreement, contains and constitutes the entire understanding
and agreement between the parties hereto and cancels all previous oral and
written negotiations, agreements, commitments and writings in connection
therewith. Nothing in this paragraph, however, shall modify, cancel or supersede
Mr. Flanagan's obligations set forth in paragraph 3 herein.



[Remainder of this page intentionally left blank.]

 

 

 

 

 

 

 

 

 

VISTAPRINT LIMITED                                           Paul C. Flanagan

By:_/s/ Fredericka Wai                                              /s/ Paul C.
Flanagan_______

Name: Fredericka Wai

Title:  Secretary

VISTAPRINT USA, INCORPORATED

By:_/s/ Robert S. Keane______

Name:  Robert S. Keane

Title:    CEO and President

 

 

 

ATTACHMENT A

RELEASE OF CLAIMS

This Release of Claims forms a part of that certain Transition Agreement (the
"Transition Agreement") dated as of January 23, 2006 by and among Paul C.
Flanagan ("Mr. Flanagan"), VistaPrint Limited and VistaPrint USA, Incorporated
(collectively, the "Company").

1. Mr. Flanagan's Release of Claims

-- In consideration of the payment of the benefits set forth in paragraph 2 of
the Transition Agreement, which Mr. Flanagan acknowledges he would not otherwise
be entitled to receive, he hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
agents and employees (each in their individual and corporate capacities)
(hereinafter, the "Released Parties") from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys' fees and costs), of every kind and nature which he ever
had or now has against the Released Parties, including, but not limited to, any
claims arising out of his employment with and/or separation from the Company,
including, but not limited to, all employment discrimination claims under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. Sec .2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. Sec. 621 et seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. Sec. 12101 et seq., the Family and Medical
Leave Act, 29 U.S.C. Sec. 2601 et seq., the Worker Adjustment and Retraining
Notification Act ("WARN"), 29 U.S.C. Sec. 2101 et seq., and the Rehabilitation
Act of 1973, 29 U.S.C. Sec. 701 et seq., all as amended; all claims arising out
of the Fair Credit Reporting Act, 15 U.S.C. Sec. 1681 et seq., the Employee
Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. Sec. 1001 et seq.,
the Massachusetts Fair Employment Practices Act., M.G.L. c. 151B, Sec. 1 et
seq., the Massachusetts Civil Rights Act, M.G.L. c. 12, Secs. 11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c. 93, Sec. 102 and M.G.L. c. 214, Sec.
1C, the Massachusetts Labor and Industries Act, M.G.L. c. 149, Sec. 1 et seq.,
the Massachusetts Privacy Act, M.G.L. c. 214, Sec. 1B, and the Massachusetts
Maternity Leave Act , M.G.L. c. 149, Sec. 105(d), all as amended; all common law
claims including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including, but not limited to, claims to stock or
stock options (except for those share/stock option rights and interests set
forth in the Transition Agreement); and any claim or damage arising out of his
employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents him from filing, cooperating with, or participating in
any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that he acknowledges that he may not be able to recover any monetary
benefits in connection with any such claim, charge or proceeding). Nothing
herein shall bar actions to enforce the terms of this Agreement. Moreover,
nothing herein shall be construed so as to limit or restrict any right of
indemnification or insurance available to Mr. Flanagan in his officer and
employee position.



Mr. Flanagan hereby acknowledges that he has been given at least twenty-one (21)
days to consider the Transition Agreement, as well as this Attachment A, and
that the Company advised him to consult with any attorney of his own choosing
prior to signing the Transition Agreement and this Attachment A. Mr. Flanagan
may revoke his acceptance of this Attachment A during the period of seven (7)
days after the execution of it, and this Attachment A shall not become effective
or enforceable, and no severance payments will be made pursuant to Paragraph 2
of the Transition Agreement, until this seven (7) day period has expired.

2. Company Release.

The Company, on behalf of itself and all of the Released Parties, hereby fully,
forever, irrevocably, and unconditionally releases, remises, and discharges Mr.
Flanagan from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, contracts, agreements, promises, damages,
liabilities, and expenses of any kind or nature, known or unknown, which the
Company or any of the Released Parties ever had or have against him arising out
of his employment with or separation from the Company. Nothing herein shall be
deemed to waive or release claims by the Company for any acts of dishonesty,
moral turpitude, fraud, misappropriation, embezzlement or any knowing or willful
violation of any applicable law, rule or regulation. Further, to the extent any
Released Party brings a suit against Mr. Flanagan in conjunction with his
employment, then the Release granted by Mr. Flanagan shall be null and of no
effect against the Released Party who initiates such suit, provided further
that, Mr. Flanagan's release shall remain in full force and effect with respect
to all other Released Parties.



3. Applicable Law -- This Release of Claims shall be interpreted and construed
by the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. The parties hereby irrevocably submit to and acknowledge and
recognize the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Release of Claims, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Release of Claims or the subject matter hereof.

VISTAPRINT LIMITED                                            Paul C. Flanagan

By:__________________________                          ______________________________

Name:

Title:

VISTAPRINT USA, INCORPORATED

By:___________________________

Name:

Title: